Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Response to election of species requirement filed 02/21/2021 is acknowledged.  Applicant elected, without traverse, peptide for Group A, and  claim 27 directed to calculating a Kd value for a ligand molecule identified in step (4), for Group B.   Claims 21-23  are withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.   See MPEP 809.02(c)(1).
Claims 17-20, 24-27 are under consideration.

Abstract
	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Drawings

The drawings filed on 06/12/2018 are received and accepted. 

Claim Rejections - 35 USC §  103.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

s 17-20, 24-27  are rejected under 35 U.S.C. 103(a) as being unpatentable over Jalali-Yazdi et al. (Anal. Chem., 86, 10, 4715–4722, 04/21/2014), taken together with Fujimori et al. (Scientific Reports (Nature Publisher Group), Vol. 2,  2012,  691, 1-4)


Jalali-Yazdi et al. (Anal. Chem., 86, 10, 4715–4722, 04/21/2014) teach method for determining binding affinity, the method comprising: (1) preparing a pool of candidate ligands; (2) mixing the pool of candidate ligands with a target protein immobilized on a carrier; (3) isolating the mixture of step (2).  See p. 4719 (bottom) – 4720.  

Further, Jalali-Yazadi et al. teach that the amount of peptide or protein synthesized using in vitro translation is highly sequence-dependent and different sequences translate with significantly different efficiencies.  Even though Jalali-Yazadi et al. do not teach sequencing the candidate ligands, and calculating a frequency of each translated sequence, sequencing and determining of frequencies of identified sequences, by, for next-generation sequencing, is well-known – see Fujimori et al. (Scientific Reports (Nature Publisher Group), Vol. 2,  2012,  691, 1-4) teaching that next-generation sequencing becomes a universal approach for exploring the large space of protein sequences and interactome network, and is suitable for the in vitro detection of proteins that interact with ligands, such as DNA, RNA - and would have been obvious to be applied in combination with the method of determining binding  of  Jalali-Yazdi et al.



With regard to claim 24, Jalali-Yazadi et al.  teach that the target protein is B-cell lymphoma extra-large protein (Bcl-xL). P. 4720
With regard to claim 25, Jalali-Yazadi et al.  teach that the method of claim 17, wherein the carrier comprises magnetic beads. P. 4720
With regard to claim 26, Fujimori et al.  teaches next-generation sequencing.
With regard to claim 27, Jalali-Yazadi et al. further quantify the specific activity of a clone, i.e., binding to the protein of interest.  p. 4715, Figures 4,5



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb